DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim repeats the limitation “wherein the base includes a pair of edge portions, extending in the longitudinal direction of the base” already recited in claim 1, from which it depends. This recitation is redundant and unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 2, 15-16, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for one of a projection or a recess of the heater disposed at one of the pair of edge portions of the base of the heater being a through-hole. 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. How to make a heater wherein the recess or projection is both disposed “at a position corresponding to a center of a range, in which the at least two electrodes are arranged” (as recited in claim 6) and “relatively closer to the center position of the base than the at least two electrodes” in the longitudinal direction of the base (as recited in claim 1) is not enabled.  A reasonable search over prior art is precluded.
Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the heater including a connector.  Connector 70 is disclosed as a separate as a power supply member (page 11, lines 7-9).  
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the longitudinal direction of the holder" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-27, 33 and 34 depend on claim 1.
Claim 9 recites “a position configured to shift”.  This wording is unclear and could be interpreted as a position is configured to change, i.e. a position that is not fixed, that shifts.  It could also be interpreted as a position that is shifted or away for a reference point. For the purpose of examination over prior art this limitation is interpreted as the later.
Claim 19 recites “another one of the projection or the recess” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the another one of the projection or the recess refers to the other one not included in the connector of the other one not included in the heater (of claim 1).  For the purpose of examination over prior art this limitation is interpreted as best construe.  Claim 21 depends on claim 1.
Claim 20 recites “the recess and the projection are configured to engage and fit with each other”.  It is not clear what this recitation refers to.  Claim 1, from which claim 20 depends, only requires “one of a projection or a recess”, not both, included in the heater. For the purpose of examination over prior art this limitation is interpreted as best construe. 
Claim 27 recites “wherein the projection is configured to fit within and engage the recess in a lateral direction”.   It is not clear what this recitation refers to.  Claim 1, from which claim 27 depends, only requires “one of a projection or a recess”, not both, included in the heater. For the purpose of examination over prior art this limitation is interpreted as best construe. 
Claim 28 recites “the heater further includes one of at least one projection or at least one recess” and “the holder includes another one of the at least one projection or the at least one recess”.  There is insufficient antecedent basis for these limitations in the claim.  For example, in a case “at least one projection” is only one (1) projection included in the heater, how can the holder also include another projection?  For the purpose of examination over prior art this limitation is interpreted as best construe.  Claims 29-32 depend on claim 28.
Claim 28 recites “disposed on or in one of the pair of edge portions of the base”.  The wording on or in an edge is unclear.  Appropriate correction is required.  For the purpose of examination over prior art this limitation is interpreted as “disposed in one of the pair of edge portions of the base”.  Claims 29-32 depend on claim 28.
Claim 30 recites “the at least one projection” in the first line.  There is insufficient antecedent basis for these limitations in the claim.  Claim 28, from which claim 30 depends, only requires “the heater further includes one of at least one projection or at least one recess” and “the holder includes another one of the at least one projection or the at least one recess’, which allows for no projections at all.  For the purpose of examination over prior art this limitation is interpreted as best construe.  
Claim 34 recites “the projection being configured to fit within and engage the recess”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1, from which claim 34 depends, does not require a projection and does not require a recess; neither does previous wording on claim 34.  For the purpose of examination over prior art this limitation is interpreted as best construe. 
Claim Rejections – Markush Grouping
Claims 1-3, 5-35 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a protrusion and a recess is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: a protrusion and a recess do share a single structural similarity; on the contrary, they can be considered as having opposite structure, therefor not similar.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 28-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0241456 to Kohama et al..

Kohama teaches:
(claim 28)	A heating device, comprising: a heater (7) including a base, the base including a pair of edge portions extending in a longitudinal direction of the base, a plurality of heat generators (2) disposed on the base, and at least two electrodes (5) disposed on the base and electrically connected to the plurality of heat generators; and 
a holder, including a pair of edge portions extending in a longitudinal direction of the holder, configured to hold the heater;
wherein the heater further includes one of at least one projection or at least one recess (18b), disposed on or in one of the pair of edge portions of the base of the heater and disposed relatively closer to all of the at least two electrodes than a center position of the base in a longitudinal direction of the heater (Fig.5A), the holder includes another one of the at least one projection (18b′) or the at least one recess, disposed on or in one of the pair of edge portions of the holder, and the at least one recess of the heater or the holder includes at least one through-hole, disposed in one of the pair of edge portions of the base of the heater or the holder (positioning means 18b is interpreted as a through-hole since it extends in a thickness direction of the base), and wherein the at least one projection is configured to fit within and engage the at least one through-hole to position the heater in the longitudinal direction of the heater with respect to the holder (Fig.6).
(claim 29)	The heating device of claim 28, further comprising: a connector including a contact portion, configured to contact the at least two electrodes, and wherein the recess or projection of the heater is disposed at one of the pair of edge portions, over which the contact portion does not pass when the connector is attached to or detached from the heater. (Fig.3A; positioning means 18a/18b do not overlap with contact electrodes 8a).
(claim 30)	The heating device of claim 28, wherein the at least one projection is configured to fit within and engage the at least one recess in a lateral direction, perpendicular to the longitudinal direction, to position the heater in the longitudinal direction of the heater with respect to the holder [0079].
(claim 31)	A fixing device, comprising: a rotatable endless belt; an opposed rotator, configured to contact an outer circumferential surface of the belt and form a nip; and the heating device of claim 28, configured to heat the belt [0044-0050].
(claim 32)	An image forming apparatus, comprising: an image forming device, configured to form an image on a recording medium; and the fixing device of claim 31, configured to fix the image formed by the image forming device, onto the recording medium [0037-0042].
(claim 34)	The heating device of claim 1, wherein the holder includes another one of the projection or the recess, disposed at one of the pair of edge portions of the holder, the projection being configured to fit within and engage the recess to position the heater in the longitudinal direction of the heater with respect to the holder (recess 18b of the heater engaged with protrusion 18b′ of the holder).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-9, 12-13, 15-18, 20, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 174 775 to Otsuka in view of US 2019/0286028 to Furuichi et al..

Otsuka teaches:
(claim 1)	A heating device comprising: 
a heater (7) including a base, the base including a pair of edge portions extending in a longitudinal direction of the base, a plurality of heat generators (2) disposed on the base, and at least two electrodes (5) disposed on the base and electrically connected to the plurality of heat generators (Fig.5); 
a holder (16), including a pair of edge portions extending in the longitudinal direction of the holder, configured to hold the heater; 
wherein the heater further includes one of a projection or a recess (18b) disposed at one of the pair of edge portions of the base of the heater and disposed relatively closer to all of the at least two electrodes than a center position of the base in a longitudinal direction of the heater;
(claim 2)	wherein the one of a projection or a recess of the heater is one of a recess disposed in the base, a through-hole disposed in the base, and a projection disposed in the base (18b is a recess disposed in the base);
(claim 3)	wherein the at least two electrodes are arranged in the longitudinal direction of the base (Fig.5A);
(claim 8)	3Atty. Dkt. No. 6150-001636-US U.S. Application No. 16/860,223wherein the heating device includes a connector (8) including a contact portion (8a), configured to contact the two or more electrodes, and wherein the recess (18b) or projection of the heater is disposed at a position not overlapping a passage on the base over which the contact portion passes, when the connector is attached to or detached from the heater (Fig.3A; positioning means 18a/18b do not overlap with contact electrodes 8a);
(claim 9)	wherein the recess (18b) or projection of the heater is disposed at a position configured to shift from the passage of the contact portion (8a) in the longitudinal direction of the base (Fig.3);
(claim 20)	wherein the recess and the projection are configured to engage and fit with each other to restrict movement of the heater in the longitudinal direction [0078]; 
(claim 22)	further comprising: a connector (8) including a contact portion (8a), configured to contact the at least two electrodes [0073]; 
(claim 24)	wherein one of the holder and the heater includes the recess including a through-hole (18b), and wherein another of the heater and the holder includes the projection (18b′) configured to fit within and engage the through-hole (Fig.4).  (Positioning means 18b is interpreted as a through-hole since it extends in a thickness direction of the base.); and 
(claim 27)	wherein the projection is configured to fit within and engage the recess in a lateral direction, perpendicular to the longitudinal direction, to position the heater in the longitudinal direction of the heater with respect to the holder (as best construed, positioning means 18b and 18b′comprise a recess and a protrusion as claimed).
(claims 12, 15, 17, 25)	A fixing device (27, Fig.2) comprising: a rotatable endless belt (12); an opposed rotator (9) configured to contact an outer circumferential surface of the belt and form a nip (N); and the heating device of any claims 1, 2, 3 and 24 configured to heat the belt [0044-0050].
(claims 13, 16, 18, 26)	An image forming apparatus (Fig.1) comprising: an image forming device (21-26) configured to form an image on a recording medium (11); and the fixing device (27) of any claims 12, 15, 17 and 25 configured to fix the image formed by the image forming device onto the recording medium [0037-0042].

Otsuka does not explicitly suggest positioning means 18b disposed relatively closer to the longitudinal center position than electrodes 5.  However, Otsuka discloses the position of positioning means with respect to the electrodes as a result-effective variable [0070-0072].
Furuichi discloses a heater device, fixing device and image forming apparatus, a positioning hole 43 of the heater 30 disposed closer to the center position of the heater than electrodes 35 in the longitudinal direction of the heater (Fig. 11).  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Otsuka such that the one of the projection or the recess is disposed relatively closer to the center position of the base than the at least two electrodes in the longitudinal direction of the heater as an obvious to try position in determining the optimum or workable ranges of said position through routine experimentation.
Regarding claim 5,  Otsuka in view of Furuichi further render obvious a heating device according to claim 1, wherein at least a part of the recess or projection of the heater is disposed inside a range in which the at least two electrodes are arranged in the longitudinal direction of the base since the particular range for positioning the recess or projection has been identified as a result-effective variable which optimum or workable range can be determined through routine experimentation.

Claim(s) 10 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over  EP 1 174 775 to Otsuka in view of US 2019/0286028 to Furuichi et al., as applied to claim 8 above, and further in view of US 2015/0277309 to Kuroda.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  EP 1 174 775 to Otsuka, as applied to claim 28 above, and further in view of US 2015/0277309 to Kuroda.
Regarding claim 10, Otsuka as modified above teaches the heating device of claim 8, wherein the heating device includes a connector (8) including a contact portion (8a), configured to contact the three or more electrodes, wherein the base includes a pair of edge portions extending in the longitudinal direction of the base, and wherein the recess (18b) or projection of the heater is disposed at one (the right edge in Fig.3A) of the pair of edge portions.  Otsuka does not suggest the one of the pair of edge portions being one over which the contact portion does not pass when 
Kuroda discloses a heater unit 500 including a cut portion 29CY and protruding portion 29CZ to be engaged with corresponding features of left side holder 51; connector 53 is attached from a longitudinal edge opposite to where the cut portion and protrusion are formed.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Otsuka and Kuroda such that the positioner recess or projection of the heater is disposed at one of the pair of edge portions, over which the contact portion does not pass when the connector is attached to or detached from the heater for at least the purpose of securing a position of the heater in an upstream side of the fixing nip.

Regarding claims 33 and 35, Otsuka does not explicitly teach more than two electrodes.  Kuroda discloses alternative embodiments of a heater for a heater unit, fixing device, and image forming apparatus including three electrodes (Fig.4).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the heating device of Otsuka such that the at least two electrodes are three or more electrodes for at least the purpose of providing additional heating regions in the device.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 174 775 to Otsuka in view of US 2019/0286028 to Furuichi et al., as applied to claim 1 above, and further in view of US 2015/0338806 to Nakayama.
Regarding claim 7, Otsuka as modified above teaches the heating device of claim 1, wherein the base includes a pair of edge portions (left and right edges in Fig.3A), extending in the longitudinal direction of the base, and wherein the recess (18b) or projection of the heater is disposed at (the right) one of the pair of edge portions. 
Examiner assumes arguendo that Otsuka does not suggest a common power supply line as claimed.  Nakayama discloses a heater 600; heat generating element 620 (Fig.4); common electroconductive line 640; a connector (700a, Fig.6) is mounted to the heater from an edge portion farthest from the common electroconductive line with respect to the longitudinal direction of the substrate 610.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the heater of Otsuka such that the heater includes a common power supply line, configured to electrically connect all of the plurality of heat generators to one of the at least two electrodes, such that the common power supply line is formed along a longitudinal edge farther from the edge where the connector is mounted, for at least the purpose of preventing potential damage to the common line while handling the connector. 
Since Otsuka further teaches connector (8) mounted to the heater from the right edge where the recess is located, the combined teachings suggest the heater wherein the recess or projection of the heater is disposed at one of the pair of edge portions, located relatively further from the common power supply line than another of the pair of edge portions.

Regarding claim 11, Otsuka as modified above teaches the heating device of claim 1, wherein the plurality of heat generators are arranged in the longitudinal direction of the base.  Examiner assumes arguendo that Otsuka does not suggest a common electrode as claimed.
Nakayama discloses heat generating element 620 (Fig.9) including three electrical contacts (641,651, 661) provided on one longitudinal end portion of a substrate (610); each heat generating element connected to the common electrical contact 641 is different from electrodes 651,661 connected to adjacent generators.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nakayama into the heating device of claim 1 such that 4Atty. Dkt. No. 6150-001636-USU.S. Application No. 16/860,223two heat generators, of the plurality of heat generators, are electrically connected to a common electrode of the at least two electrodes, and the common electrode is different from an electrode electrically connected to a heat generator disposed between the two heat generators, for at least the purpose enabling independent energization of different heat generators of the plurality.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  EP 1 174 775 to Otsuka in view of US 2019/0286028 to Furuichi et al., as applied to claim 1 above, and further in view of US 8,983,328 to Mizuta et al.. 
Regarding claim 14, Otsuka as modified above teaches the heating device of claim 1 but neither reference suggests the electrodes aligned orthogonal to the longitudinal direction.  
Mizuta et al. disclose a second embodiment of a connector for a fixing apparatus heater wherein the connector is made to be attached to the heater in the direction parallel to the lengthwise direction of the heater, as an alternative to attaching in a direction perpendicular to the lengthwise direction of the heater (Fig.9).  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of claim 1 such that the at least two electrodes on the base, are aligned in a direction intersecting the longitudinal direction of the base for at least the purpose of facilitating connection to the electrodes in a case of a connector that is attached in a longitudinal direction as suggested by Mizuta.

Claim(s) 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 174 775 to Otsuka in view of US 2019/0286028 to Furuichi et al., as applied to claim 1 above, and further in view of in view of US 2020/0241456 to Kohama et al..
Regarding claims 19 & 21, Otsuka as modified above renders obvious the heating device of claim 1, wherein the heater includes a connector (8) including a contact portion (8a), configured to contact the three or more electrodes [0073].
Examiner assumes arguendo that Otsuka does not suggest the connector and the holder engaged by a recess-projection as claimed.  Kohama further discloses connector 36 including a groove portion 363 (i.e. a recess) in engagement with a rail (i.e. a protrusion) of the heater support member 33A (i.e. a holder); the rail is inserted in the grove portion (Fig.3, [0047, 0051]). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the connector and holder of Otsuka such that 
(claim 19)	the connector includes one of a recess and a projection and wherein the holder includes another one of the projection and the recess, to engage with the one of the recess and the projection of the connector; and
(claim 21)	the one of the recess and the projection of the connector and the one of the projection and the recess of the holder, are configured to engage and fit with each other to restrict movement in the longitudinal direction
as suggested by Kohama’s disclosure, for at least the purpose of precisely guiding the connector (8) in an attachment direction and securely connecting the electrodes (5) to the contact portion (contact  electrodes 8a).
Regarding claim 23, Otsuka in view of Kohama does not explicitly suggest the electrodes are aligned in both the longitudinal direction of the base and a short-side direction of the base.  However, such a configuration would have been obvious to a person skilled in the art before the effective filing date of the claimed invention as an obvious matter of design choice absent persuasive evidence that the particular configuration of the claimed electrodes was significant in function or results (MPEP 2144.04).
Response to Arguments
Applicant’s arguments, see page 16, filed 08/19/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-26 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different combination of previously cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/Arlene Heredia/Primary Examiner, Art Unit 2852